Name: 93/185/EEC: Commission Decision of 15 March 1993 laying down certain transitional measures concerning the certification of fishery products from third countries in order to facilitate the switchover to the arrangements laid down in Council Directive 91/493/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  cooperation policy;  agricultural policy;  tariff policy
 Date Published: 1993-04-01

 Avis juridique important|31993D018593/185/EEC: Commission Decision of 15 March 1993 laying down certain transitional measures concerning the certification of fishery products from third countries in order to facilitate the switchover to the arrangements laid down in Council Directive 91/493/EEC Official Journal L 079 , 01/04/1993 P. 0080 - 0083COMMISSION DECISION of 15 March 1993 laying down certain transitional measures concerning the certification of fishery products from third countries in order to facilitate the switchover to the arrangements laid down in Council Directive 91/493/EEC(93/185/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), and in particular Article 16 thereof, Whereas, in accordance with Article 11 (4) (a) of Directive 91/493/EEC, the conditions applying to imports of fishery products must include the obtaining of a health certificate, detailed rules governing which must be adopted in respect of each third country or each group of third countries after an on-the-spot inspection by experts from the Commission and the Member States; Whereas veterinary checks on imported fishery products must be conducted in accordance with Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (2), as last amended by Decision 92/438/EEC (3); Whereas, pending the adoption of the detailed rules on import conditions and in order not to interrupt the trade flows existing between third countries and the Member States, a single model should be laid down for the health certificate to accompany fishery products imported into the Community from third countries; Whereas, because of their special status, the abovementioned health certificate should not be required for the fishery products referred to in the second paragraph of Article 10 of Directive 91/493/EEC; Whereas provision should be made for a period of adjustment to the new arrangements; whereas the transitional measures provided for in this Decision are necessary from the viewpoint of both their scope and their duration if that adjustment is to be made smoother; Whereas, in accordance with Article 10 of Directive 91/493/EEC, provision should be made for provisional health certificates to certify that the conditions in which fishery products intended for export to the Community are produced, stored and transported are at least equivalent to those laid down in that Directive; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Consignments of fishery products imported into the territories defined in Annex I to Directive 90/675/EEC must be accompanied by health certificates complying with the model set out in the Annex hereto. 2. However, that requirement shall not apply to: - fishery products coming from third countries in respect of which specific import conditions have been laid down in accordance with Article 11 (1) of Directive 91/493/EEC, - the fishery products referred to in the second paragraph of Article 10 of Directive 91/493/EEC. Article 2 The health certificate referred to in Article 1 (1) must comprise a single sheet and must be drawn up at least in one of the official languages of the country of introduction into the Community and, where appropriate, in one of the languages of the country of destination. Article 3 This Decision shall apply from 1 July 1993 until 31 December 1994. Article 4 This Decision is addressed to the Member States. Done at Brussels, 15 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 15. (2) OJ No L 373, 31. 12. 1990, p. 1. (3) OJ No L 243, 25. 8. 1992, p. 27. ANNEX SPECIMEN HEALTH CERTIFICATE covering fishery products for import into the European Economic Community Country of despatch: Competent authority (1): Inspection body (1): Reference number of health certificate: I. Details identifying the fishery products Description: - Species (scientific name): - State (2) or type of processing: Type of packaging: Number of packages: Net weight: Temperature required during storage and transport: II. Provenance of the fishery products Address(es) and number(s) of preparation or processing establishment(s) authorized for exports by the competent authority: III. Destination of the fishery products The fishery products are to be despatched from: (Place of despatch) to (Country and place of destination) by the following means of transport: Name and address of consignor: Name of consignee and address at place of destination: IV. Health attestation The undersigned official inspector hereby certifies that: 1. the fishery products described above have been handled, prepared or processed, identified, stored and transported under conditions at least equivalent to those laid down in Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the palcing on the market of fishery products; 2. in addition, in the case of frozen or processed bivalve molluscs, the latter have been gathered in production areas subject to conditions at least equivalent to those laid down in Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs. Done at , (Place) on (Date) Signature of official Inspector (Name in capitals, capacity and qualifications) (1) Name and address. (2) Live intended for direct human consumption, prepared, processed, etc.